Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the arguments filed 3/18/2022.
2.	Claims 1-20 are pending in this application. Claims 1, 12 and 20 are independent claims. This action is made Final.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maclaurin et al (“Maclaurin” AU 2015258314 B2).

Regarding claim 1, Maclaurin discloses an image search method, comprising:
receiving a first input that is performed by a user on a first identifier in a preset control displayed at a target position of an image display interface (see fig 4 and paragraph [0029]), 
wherein the image display interface comprises at least one image; in response to the first input, displaying at least one thumbnail associated with the first identifier (see fig 5 and paragraph [0029]);
receiving a second input that is performed on a first thumbnail of the at least one thumbnail and in response to the second input, marking a first display position of a first image corresponding to the first thumbnail on the image display interface (see fig 3 and paragraph [0028]).

Regarding claim 2, Maclaurin discloses wherein before the receiving a first input that is performed by a user on a first identifier in a preset control displayed at a target position of an image display interface, the method further comprises: receiving a selection input that is performed by a user on N images on the image display interface, wherein the N images fall within a same display range; generating, in response to the selection input, the first identifier associated with the N images; determining a second display position of the first identifier based on the N images; and displaying the first identifier at the second display position of the preset control; wherein N is a positive integer (see figs 3-5). 

Regarding claim 3, Maclaurin discloses wherein the generating, in response to the selection input, the first identifier associated with the N images comprises: obtaining an image type of each image of the N images; and generating, according to the image type of each image of the N images, the first identifier associated with the N images (see figs 3-5). 

Regarding claim 4, Maclaurin discloses wherein the determining a second display position of the first identifier based on the N images comprises: obtaining a display height of each image of the N images on the image display interface; calculating an average height according to the display height of each image on the image display interface; calculating a height ratio of the average height to an interface height of the image display interface; calculating a first product value of the height ratio and a height of the preset control; and determining the second display position according to the first product value (see figs 3-5). 

Regarding claim 5, Maclaurin discloses wherein the generating, according to the image type of each image of the N images, the first identifier associated with the N images comprises: generating, according to the image type of each image of the N images, an identifier corresponding to each image type; and obtaining characteristic information of each identifier, and re-organizing the characteristic information to generate the first identifier (see figs 3-5 and paragraphs [0028] and [0029]). 

Regarding claim 6, Maclaurin discloses wherein before the receiving a first input that is performed by a user on a first identifier in a preset control displayed at a target position of an image display interface, the method further comprises: receiving a third input that is performed by a user on a second identifier in a preset control displayed at a target position of an image display interface; and in response to the third input, recording a third display position of the second identifier in the preset control; wherein an input interval between the third input and the first input is shortest (see figs 3-5 and paragraphs [0028] and [0029]). 

Regarding claim 7, Maclaurin discloses wherein after the recording a third display position of the second identifier in the preset control, the method further comprises: marking the second identifier displayed at the third display position as a preset state, wherein the preset state indicates that the second identifier is an identifier operated by the user before the first input is received (see figs 3-5 and paragraphs [0028] and [0029]). 

Regarding claim 8, Maclaurin discloses wherein after the displaying at least one thumbnail associated with the first identifier, the method further comprises: receiving a first slide input that is performed by a user, wherein an input start position of the first slide input is located at the first identifier, and an input end position of the first slide input is located at the image display interface; and in response to the first slide input, updating the at least one thumbnail from a current first display state to a second display state, and displaying the at least one thumbnail in the second display state at a fourth display position of the image display interface; wherein a size of each thumbnail in the second display state is larger than a size of each thumbnail in the first display state, and in the second display state, a selected area is displayed on a preset side of each thumbnail, and the selected area is used for selecting each thumbnail and/or an image corresponding to each thumbnail (see figs 3-5 and paragraphs [0028] and [0029]).

Regarding claim 9, Maclaurin discloses wherein after the updating the at least one thumbnail from a current first display state to a second display state, and displaying the at least one thumbnail in the second display state at a fourth display position of the image display interface, the method further comprises; receiving a fourth input that is performed by a user on a selected area of a second thumbnail of the at least one thumbnail; in response to the fourth input, updating the selected area of the second thumbnail to a non-selected state; and in a case that a selected area of the entirety of the at least one thumbnail is in the non-selected state, canceling display of the first identifier (see figs 3-5 and paragraphs [0028] and [0029]). 

Regarding claim 10, Maclaurin discloses wherein after the updating the at least one thumbnail from a current first display state to a second display state, and displaying the at least one thumbnail in the second display state at a fourth display position of the image display interface, the method further comprises; when receiving a fifth input that is performed by a user at a preset position on the image display interface, or receiving a second slide input that is performed by a user in the preset control, controlling the entirety of the at least one thumbnail to restore to the first display state (see figs 3-5 and paragraphs [0028] and [0029]).

Regarding claim 11, Maclaurin discloses wherein before the receiving a first input that is performed by a user on a first identifier in a preset control displayed at a target position of an image display interface, the method further comprises: receiving a sixth input that is performed by a user on a third identifier on a setting interface of the preset control; and in response to the sixth input, hiding the third identifier; wherein the third identifier is an identifier operated by the user and/or an identifier selected by the user (see figs 3-5). 

	Claims 12-17 are similar in scope to claims 1-6, respectively, and are therefore rejected under similar rationale.

	Claim 18 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Claim 19 is similar in scope to claim 11 and is therefore rejected under similar rationale.

Claim 20 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Yanni (“Zhang” CN 107783709 A) in view of Huang Kai (“Huang” CN 104049844 A).

Regarding claim 1, Zhang discloses an image search method (see paragraphs [0029]-[0064]), comprising: 
receiving a first input that is performed by a user (see fig 2, 201; para [0052]-[0054]) displayed at a target position of an image display interface, wherein the image display interface comprises at least one image (see fig 2, 202; para [0055]-[0059]); 
receiving a second input that is performed on a first thumbnail of the at least one thumbnail (see fig 2, 203; para [0060]-[0064]); and 
in response to the second input, jumping to a first display position corresponding to the first thumbnail (see fig 2, 204; para [0061]). 

Zhang does not expressly disclose a first identifier in a preset control; displaying at least one thumbnail associated with the first identifier; and marking a first display position of a first image corresponding to the first thumbnail on the image display interface.

However, Huang discloses a first identifier in a preset control; displaying at least one thumbnail associated with the first identifier; and marking a first display position of a first image corresponding to the first thumbnail on the image display interface (see para [0049]-[0068]; e.g., displaying thumbnail images in a navigation bar; displaying a picture corresponding to a navigation identifier on the navigation bar). It would have been obvious to an artisan before the effective filing date of the invention to include Huang’s teachings in Zhang’s user interface in an effort to provide a more user-friendly interface that allows users to quickly and intuitively search and browse images.

Regarding claim 2, Zhang discloses wherein before the receiving a first input that is performed by a user on a first identifier in a preset control displayed at a target position of an image display interface, the method further comprises: receiving a selection input that is performed by a user on N images on the image display interface, wherein the N images fall within a same display range; generating, in response to the selection input, the first identifier associated with the N images; determining a second display position of the first identifier based on the N images; and displaying the first identifier at the second display position of the preset control; wherein N is a positive integer (see paragraphs [0029]-[0064]). 

Regarding claim 3, Zhang discloses wherein the generating, in response to the selection input, the first identifier associated with the N images comprises: obtaining an image type of each image of the N images; and generating, according to the image type of each image of the N images, the first identifier associated with the N images (inherent feature). 

Regarding claim 4, Zhang discloses wherein the determining a second display position of the first identifier based on the N images comprises: obtaining a display height of each image of the N images on the image display interface; calculating an average height according to the display height of each image on the image display interface; calculating a height ratio of the average height to an interface height of the image display interface; calculating a first product value of the height ratio and a height of the preset control; and determining the second display position according to the first product value (inherent feature). 

Regarding claim 5, Huang discloses wherein the generating, according to the image type of each image of the N images, the first identifier associated with the N images comprises: generating, according to the image type of each image of the N images, an identifier corresponding to each image type; and obtaining characteristic information of each identifier, and re-organizing the characteristic information to generate the first identifier (see paragraphs [0049]-[0068]). 

Regarding claim 6, Zhang discloses wherein before the receiving a first input that is performed by a user on a first identifier in a preset control displayed at a target position of an image display interface, the method further comprises: receiving a third input that is performed by a user on a second identifier in a preset control displayed at a target position of an image display interface; and in response to the third input, recording a third display position of the second identifier in the preset control; wherein an input interval between the third input and the first input is shortest (inherent feature). 

Regarding claim 7, Zhang discloses wherein after the recording a third display position of the second identifier in the preset control, the method further comprises: marking the second identifier displayed at the third display position as a preset state, wherein the preset state indicates that the second identifier is an identifier operated by the user before the first input is received (inherent feature). 

Regarding claim 8, the modified Zhang discloses wherein after the displaying at least one thumbnail associated with the first identifier, the method further comprises: receiving a first slide input that is performed by a user, wherein an input start position of the first slide input is located at the first identifier, and an input end position of the first slide input is located at the image display interface; and in response to the first slide input, updating the at least one thumbnail from a current first display state to a second display state, and displaying the at least one thumbnail in the second display state at a fourth display position of the image display interface; wherein a size of each thumbnail in the second display state is larger than a size of each thumbnail in the first display state, and in the second display state, a selected area is displayed on a preset side of each thumbnail, and the selected area is used for selecting each thumbnail and/or an image corresponding to each thumbnail (inherent feature).

Regarding claim 9, Huang discloses wherein after the updating the at least one thumbnail from a current first display state to a second display state, and displaying the at least one thumbnail in the second display state at a fourth display position of the image display interface, the method further comprises; receiving a fourth input that is performed by a user on a selected area of a second thumbnail of the at least one thumbnail; in response to the fourth input, updating the selected area of the second thumbnail to a non-selected state; and in a case that a selected area of the entirety of the at least one thumbnail is in the non-selected state, canceling display of the first identifier (inherent feature). 

Regarding claim 10, Huang discloses wherein after the updating the at least one thumbnail from a current first display state to a second display state, and displaying the at least one thumbnail in the second display state at a fourth display position of the image display interface, the method further comprises; when receiving a fifth input that is performed by a user at a preset position on the image display interface, or receiving a second slide input that is performed by a user in the preset control, controlling the entirety of the at least one thumbnail to restore to the first display state (see paragraphs [0049]-[0068]).

Regarding claim 11, Huang discloses wherein before the receiving a first input that is performed by a user on a first identifier in a preset control displayed at a target position of an image display interface, the method further comprises: receiving a sixth input that is performed by a user on a third identifier on a setting interface of the preset control; and in response to the sixth input, hiding the third identifier; wherein the third identifier is an identifier operated by the user and/or an identifier selected by the user (see paragraphs [0049]-[0068]). 

	Claims 12-17 are similar in scope to claims 1-6, respectively, and are therefore rejected under similar rationale.

	Claim 18 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Claim 19 is similar in scope to claim 11 and is therefore rejected under similar rationale.

Claim 20 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Response to Arguments
7.	Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the at least one thumbnail associated with the first identifier in claim 1, the first identifier is an identifier different from a thumbnail”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion

8.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/18/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174